Citation Nr: 0720788	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-25 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for headaches 
as a residual of traumatic brain disease.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1966 to May 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision.

In August 2005, the veteran submitted a statement indicating 
that he desired to reopen his claim of entitlement to service 
connection for neck and back injuries as a result of his in-
service fall.  As these issues have not been adjudicated, 
they are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The veteran has traumatic brain disease as a result of a 
fall in service.

2.  The veteran is currently voicing subjective complaints of 
headaches.

CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for headaches 
as a result of traumatic brain disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code (DC) 8045 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 10 percent for his 
headaches under 38 C.F.R. § 4.124a, DC 8045 for brain disease 
due to trauma.  Under this rating code, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Whereas, purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated at 10 percent and no more under diagnostic code 9304 
(for dementia due to head trauma).  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

The veteran has also been awarded a 30 percent rating under 
38 C.F.R. § 4.130, DC 9434, for depression associated with 
his headaches.

The veteran testified that he has cluster headaches, stemming 
from a 25 foot fall while in service that knocked him 
unconscious.  He now has headaches roughly two to three times 
every nine to eleven days, with an average duration of 
between forty-five minutes and more than two hours.

He testified that following service, he worked as a plumber 
and then at a mill, before taking his current job as a truck 
driver.  He indicated that the headaches are particularly 
difficult on his employment in that when he gets a headache 
he is unable to drive his truck.  The veteran stated that he 
is currently on Verapamil, and he also takes Naproxen, 
Percocet, and Zomeg.  The veteran indicated that he has 
missed work on account of his headaches, and that he has had 
to pull off the road on other occasions.  Additionally, some 
of the medication renders him unable to drive for periods of 
time.

VA treatment records show that the veteran has received 
treatment for headaches on numerous occasions, but an MRI of 
the veteran's head in January 2004 showed no abnormalities, 
and the neurologist found no abnormalities.

At a VA examination in March 2004, the veteran was diagnosed 
with cluster headaches; and at a VA examination in June 2005, 
the examiner indicated that the veteran had a traumatic brain 
injury which resulted in headaches, opining that the veteran 
appeared to be experiencing mild to moderate difficulties 
with his work.

The veteran asserts that he should be rated under the 
criteria for migraine headaches, because his cluster 
headaches are totally prostrating in that they are 
debilitating, and exhausting.  However, there is specific 
diagnostic codes for the veteran's disability, Diagnostic 
Codes 8045-9304, and the rating criteria for it clearly 
states that for subjective complaints such as headaches, a 10 
percent rating and no more will be assigned.  In this case, 
the veteran's complaints of headaches are clearly subjective, 
as an MRI showed no abnormalities.  The veteran has 
consistently been diagnosed with a traumatic brain disease, 
such as at a July 2002 VA examination; and his headaches have 
been linked to the traumatic brain disease.  

While the veteran suggests that a rating under the criteria 
for migraine headaches is appropriate, the evidence clearly 
places him within the terms of DC 8045 as he has subjective 
complaints related to traumatic brain disease.  Furthermore, 
no evidence has been presented to suggest that the veteran 
has had with multi-infarct dementia as a result of his 
traumatic brain disease.

Therefore, the 10 percent rating that is assigned for the 
veteran's cluster headaches is the maximum schedular rating 
that is authorized.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made. 38 
C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  

In this case, the evidence fails to show that an 
extraschedular rating is warranted. The veteran has never 
been hospitalized for his headaches, since the initial injury 
in service.  The evidence also fails to show marked 
interference with employment.  The veteran testified that he 
has been forced to miss work, costing him several hundred 
dollars during bad weeks; and his employer wrote a letter in 
October 2004 confirming that the veteran's headaches had 
forced him to temporarily stop driving at times, and on other 
occasions to miss work entirely.  Nevertheless, at the 
veteran's most recent VA examination, the examiner opined 
that the veteran appeared to be experiencing only mild to 
moderate difficulties with his work.  Thus, while the 
headaches undoubtedly impact the veteran's employment, the 
interference falls short of marked interference.  As such, 
referral for an extraschedular rating is not warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2005, which informed the veteran was 
informed of all four elements required by the Pelegrini II 
Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated following 
completion of the notice requirement.  

VA treatment records have been obtained, and the veteran has 
been provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

A rating in excess of 10 percent for headaches, as a residual 
of traumatic brain disease, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


